          Case 1:19-cv-08306-VSB Document 29
                                          28 Filed 09/14/20
                                                   09/11/20 Page 1 of 1




                              MARIA-COSTANZA BARDUCCI
                               BARDUCCI LAW FIRM
                                5 WEST 19TH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10011
                                   TELEPHONE: 212-433-2554

                                        September 11, 2020
VIA ECF
Honorable Vernon S. Broderick
United States District Magistrate Judge
United States District Court,
Southern District of New York                                          9/14/2020
40 Foley Square, Courtroom 706
New York, NY 10007

       Re:      Alexander Gomez v. Espindola Restaurant Corp. et al.
                Civil Action No.: 1:19-cv-08306-VSB
                Letter-Motion for Extension of Time to File Stipulation of Dismissal

Dear Magistrate Judge Vernon S. Broderick:
       I represent the Plaintiff in the above-referenced matter.
       The parties’ deadline to file the stipulation pursuant to the Court’s Order [DE#27] is
September 11, 2020.
       Under the terms of the parties agreement, they need additional time to file the stipulation
of dismissal.
       The Parties jointly request an extension of time of thirty (30) days to file their stipulation
for dismissal this matter.
       This is the first request for an extension of time to file the stipulation of dismissal.
       Thank you for your consideration.
                                               Respectfully Submitted,
                                               BARDUCCI LAW FIRM
                                               s/Maria Costanza Barducci, Esq.
                                               MARIA COSTANZA BARDUCCI, ESQ.
cc: Via CM/ECF Only
